Exhibit 10.19A

FIRST AMENDMENT TO

EMPLOYMENT CONTINUATION AGREEMENT

This FIRST AMENDMENT TO THE EMPLOYMENT CONTINUATION AGREEMENT (this
“Amendment”), dated as of December 30, 2005, is made by ALABAMA NATIONAL
BANCORPORATION, a Delaware corporation (the “Company”).

Recitals

WHEREAS, the Company and Dan M. David (the “Executive”) entered into that
certain Employment Continuation Agreement dated as of September 21, 2000 (the
“Employment Continuation Agreement”) that provides the Company and the Executive
with certain rights and obligations upon the occurrence of a Change in Control;

WHEREAS, Section 3(b)(ii) of the Employment Continuation Agreement provides that
each Performance Share earned upon a Change in Control shall be canceled in
exchange for an immediate payment in cash of an amount equal to the Change in
Control Price;

WHEREAS, Financial Accounting Standards Board Statement 123 (revised 2004),
Share-Based Payment (“FAS 123(R)”), would require the Company, effective
beginning January 1, 2006, to record the fair market value of all awarded
Performance Shares as a liability for financial reporting purposes due to
language of Section 3(b)(ii) of the Employment Continuation Agreement;

WHEREAS, in order to ensure that the Performance Shares are not required to be
classified as a liability of the Company pursuant to FAS 123(R), the Board of
Directors of the Company (the “Board”) has approved an amendment to the
Employment Continuation Agreement to provide that Performance Shares earned upon
a Change in Control shall be payable in accordance with Section 21 of the Third
Amendment and Restatement of the Alabama National Performance Share Plan, as
amended (the “Performance Share Plan”), which provides the Committee with the
authority to determine whether Performance Shares earned upon a Change in
Control will be payable in cash or in shares of Common Stock of the Company; and

WHEREAS, Section 12(c) of the Employment Continuation Agreement provides that
the Employment Continuation Agreement may be amended by the Board at any time
prior to a Change in Control or a Potential Change in Control.

Amendment to the Employment Continuation Agreement

1. Capitalized terms used in this Amendment (including in the foregoing
recitals) and not otherwise defined herein have the respective meanings assigned
to such terms in the Employment Continuation Agreement.



--------------------------------------------------------------------------------

2. The fifth sentence of Section 3(b)(ii) of the Employment Continuation
Agreement shall be amended by deleting the existing language of the sentence in
its entirety and inserting in lieu thereof the following:

“Each Performance Share so earned shall be payable in accordance with Section 21
of the Performance Share Plan.”

3. The effective date of this Amendment shall be December 30, 2005.

4. Except as otherwise provided herein, all terms, provisions, covenants,
representations, warranties and conditions in the Employment Continuation
Agreement shall remain unchanged and in full force and effect.

5. This Amendment shall be governed by and construed and conferred in accordance
with the laws of the State of Delaware (and, as applicable, Title 9 of the U.S.
Code) without reference to principles of conflict of laws.

6. From and after the date hereof, any reference to the Employment Continuation
Agreement shall be deemed to be a reference to the Employment Continuation
Agreement as amended hereby.

[Signature Page Follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to the
Employment Continuation Agreement to be executed by its duly authorized officer.

 

ALABAMA NATIONAL BANCORPORATION By:  

/s/ John H. Holcomb III

Its:   

 

Chairman of the Board

 

- 3 -